Greenberg Traurig, LLP
(702) 792-3773
(702) 792-9002 (fax)

10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00239-MMD-CBC Document 11

GREENBERG TRAURIG, LLP
VINCENT H. CHIEFFO

Pro Hac Vice Forthcoming

1840 Century Park East, Suite 1900
Los Angeles, California 90067
Telephone: (310) 586-7700

Email: chieffov@gtlaw.com

MARK E, FERRARIO

Nevada Bar No. 1625

JASON K. HICKS

Nevada Bar No. 13149

10845 Griffith Peak Drive, Suite 600

Las Vegas, Nevada 89135

Telephone: (702) 792-3773

Fax: (702) 792-9002

Email: ferrarlom@gtlaw.com
hicksja@gtlaw.com

Attorneys for Defendants

Filed 09/13/19 Page 1 of3

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

MICHAEL J. FLYNN, WILLIAM SHERIDAN,
MICHAEL TABB, and PHILIP STILLMAN,

Plaintiffs,
Vv.
MICHAEL LOVE, an individual; and
JACQUELINE LOVE, an individual, and DOES

1-10
Defendants.

 

 

///
///
///
///
///
//]
///

Case No.: 3:19-cv-239-MMD-CBC

STIPULATION AND [PROPOSED] ORDER
EXTENDING TIME FOR DEFENDANTS TO
RESPOND TO FIRST AMENDED
COMPLAINT

(First Request)

Page 1 of 3

ACTIVE 45557736v2

 
Las Vegas, Nevada 89135
(702) 792-3773
(702) 792-9002 (fax)

Greenberg Traurig, LLP
10845 Griffith Peak Drive, Suite 600

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00239-MMD-CBC Document 11 Filed 09/13/19 Page 2 of 3

IT IS HEREBY STIPULATED AND REQUESTED by and between Plaintiffs Michael J.
Flynn, William Sheridan, Michael Tabb, and Philip Stillman, proceeding in pro se, and Defendants
Michael Love and Jacquelyne Love', through their counsel of record, Greenberg Traurig, LLP, and
pursuant to Local Rules IA 6-1, LR IA 6-2, and LR 7-1, that the Court extend the deadline for
Defendants to respond to Plaintiffs’ First Amended Complaint by 30 days, up to, and including,
October 25, 2019. This stipulation is made and based upon the following.

1. Plaintiffs filed their original Complaint on May 10, 2019, listing Jacqueline Love,
only, as a Defendant. ECF No. 1.

2. Plaintiffs then filed their First Amended Complaint on July 25, 2019, listing both
Jacqueline Love and Michael Love as Defendants. ECF No. 5.

3. Defendants waived service of the First Amended Complaint and proof of the same
was filed on August 6, 2019. ECF Nos. 7, 8. The due date for Defendants’ Answer or responsive
pleading was set by the Court for September 26, 2019. Jd.

4. Simultaneously, the parties are proceeding with non-binding arbitration in front of
the San Diego County Bar Association (‘SDCBA”). An arbitration panel has not been selected or
assigned and an arbitration date is not yet set.

5. As both Michael Love and Jacquelyne Love will be present at the non-binding
arbitration, which may narrow the issues of dispute between the parties, the parties hereby stipulate
and request that the Court extend the deadline for Defendants to file their Answer or other
responsive pleading to October 25, 2019. The parties are hopeful that this extension will provide
them an opportunity to proceed to arbitration before the SDCBA and settle the matter without the
necessity for litigation.

///
///
///
//1
///

 

' Incorrectly named as Jacqueline Love.

Page 2 of 3
ACTIVE 45557736v2

 
Las Vegas, Nevada 89135
(702) 792-3773
(702) 792-9002 (fax)

Greenberg Traurig, LLP
10845 Griffith Peak Drive, Suite 600

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

made in good faith and not for purposes of delay.

Dated this 13th day of September 2019.

/s/ Michael Tabb
MICHAEL J. FLYNN, ESQ.
WILLIAM SHERIDAN, ESQ.
MICHAEL TABB, ESQ.
PHILIP STILLMAN, ESQ.

Plaintiffs in pro se

ACTIVE 45557736v2

 

Case 3:19-cv-00239-MMD-CBC Document11 Filed 09/13/19 Page 3 of 3

6. This is the first request for an extension of time to respond by Defendants, and it is

Dated this 13th day of September 2019.

/s/ Jason Hicks
VINCENT H. CHIEFFO, ESQ.
Pro Hac Vice Forthcoming
MARK E. FERRARIO, ESQ.
Nevada Bar No. 1625
JASON K. HICKS, ESQ.
Nevada Bar No. 13149
Counsel for Defendants

IT IS SO ORDERED.

 

D STAT AGISTRATE JUDGE

Dated thid O “day of September 2019.

Page 3 of 3

 
